Citation Nr: 1509377	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active duty service from September 16, 1978, to August 31, 1992, with an additional 6 years and 23 days of prior active duty service, including a period from November 19, 1968, to April 7, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2011 VA audiological examination, the examiner commented that the Veteran did not complain of tinnitus.  In his subsequent October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported the following:

They ask about ringing in my ears.  It is not ringing rather a constant tone like buzzing of air swishing or just the tone.  

The Board accepts the Veteran's statement as raising a claim of service connection for tinnitus.  As this issue has not been considered by the RO, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In a June 1970 rating decision, the RO granted service connection and assigned a noncompensable (0 percent) evaluation for bilateral hearing loss.  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.  

By way of evidence, on VA audiological examination in November 1992, puretone thresholds in decibels (dB) were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5 dB
25 dB
40 dB
75dB
80 dB
Left Ear
5 dB
25 dB
40 dB
55dB
65 dB

The examination results documented a pure tone threshold average of 55 dB for the right ear and 46 dB for the left ear.  The speech recognition score was 84 percent for the right ear and 86 percent for the left ear.  

In June 2010, the Veteran sought an increase in his disability rating for bilateral hearing loss.  He submitted an August 2010 private audiological test, in graphical form, from Lake County Hearing and Balance Clinic.  The Board's numerical interpretation of the plotted test results is as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
65dB
60 dB
90 dB
110 dB
110 dB
Left Ear
65 dB
70 dB
80 dB
95 dB
110 dB

The Board's averaging of the hearing threshold level as measured at test frequencies of 1000, 2000, 3000, and 4000 Hertz results in a 92.5 dB average for the right ear and 89 dB (88.75) average for the left ear.  The private testing employed the W-22 speech recognition test and not the Maryland CNC speech recognition test.  Speech recognition scores were 92 percent for the right ear and 88 percent for the left ear.  The audiologist identified the Veteran as having "bilateral moderately severe sloping to profound sensorineural hearing loss."

Thereafter, a March 1, 2011 VA audiology consultation note reflects the Veteran being fitted with hearing aids.  The note also reflects the audiologist's comment:

Audiogram may be seen in the ROES 3 audiogram display module.  Mild [to] severe high frequency sensorineural hearing loss AU.  Good word recognition ability AU, 88% AD, 92% AS.  

(The Board notes that the acronym AU stands for both ears, AD stands for right ear, and AS stands for left ear.)

On subsequent VA audiological examination conducted on March 31, 2011, puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
35 dB
25 dB
35 dB
95dB
95 dB
Left Ear
30 dB
25 dB
35 dB
75dB
85 dB

The examination results documented a pure tone threshold average of 55 dB for the right ear and 62.5 dB for the left ear.  The Maryland CNC speech recognition score was 94 percent for the right ear and 94 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Evaluation for exceptional patterns of hearing impairment was not warranted.  

In the present case, the Veteran's audiogram test associated with a March 1, 2011 VA audiological consultation is not associated with the claims folder.  The Board considers the test results to be relevant evidence, especially in light of the private audiological testing in August 2010, which appears to identify a more severe level of hearing loss versus that reported at the March 31, 2011 VA audiological examination.  Thus, a remand is warranted to obtain the above-referenced March 1, 2011 VA audiogram.  

Furthermore, as it has been approximately four years since the Veteran's hearing was last evaluated for VA purposes, it would be helpful to the Board if the Veteran's hearing loss was again evaluated on VA examination.  Additional testing will also provide the examiner an opportunity to address the August 2010 private audiological test results and the apparent severity of the Veteran's hearing loss at that time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his bilateral hearing loss.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through VA's CAPRI records system.  The Board is particularly interested in pertinent VA records dated from March 1, 2011.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Obtain the VA audiological test results referenced in the March 1, 2011 VA audiological consultation note.  (These results were noted as being associated with the "ROES 3 audiogram display module.")  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner.  (The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).)

All indicated tests and studies should be accomplished.  The examiner should discuss how the Veteran's hearing loss affects employment and daily living.  The examiner should also thoroughly explain the discrepancy in findings between the August 2010 private audiological test results from Lake County Hearing and Balance Clinic and those of subsequent VA audiological testing.  In particular, it would be helpful to the Board for the examiner to comment on why the August 2010 private audiological test results appear to show a more severe loss of hearing.  

The examiner should provide a complete rational for all opinions expressed.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

